 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8
      INGE T. ANDERSON,

 9
                             Plaintiff,                              NO. C17-0891RSL

10
                      v.
                                                                     ORDER EXTENDING TIME IN
11
      SCOTT ALAN ANDERSON,                                           WHICH TO FILE NOTICE OF
                                                                     APPEAL
12
                             Defendant.

13

14
            Judgment was entered in the above-captioned matter on January 14, 2020, with an amended
15
     judgment entered on January 17, 2020. Pursuant to Fed. R. App. P. 4(a)(1)(A), the parties had
16
     thirty days from entry of judgment to file a notice of appeal.1 On February 5, 2020, with more than
17

18   a week left in which to file a notice of appeal, defendant instead filed this motion for an extension

19   of time, noting it on the Court’s calendar for consideration on February 14, 2020. Dkt. # 202.
20          Pursuant to Fed. R. App. P. 4(a)(5)(A), the district court may extend the time for filing an
21
     appeal if the moving party “shows excusable neglect or good cause.” Having considered the factors
22
     set forth in Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 US. 380, 395 (1993),
23
     the Court finds that (1) there is no danger of prejudice to the non-moving party who has already
24

25

26          1
              Plaintiff filed her notice of appeal after the jury returned its verdict but before the Court ruled on the
27   equitable claims. Dkt. # 174.

28   ORDER EXTENDING TIME - 1
 1   filed an appeal, (2) the “delay” in seeking the extension was virtually non-existent and the
 2   extension will likely have minimal effect on the appellate schedule, which was extended at
 3
     plaintiff’s request, (3) the reason for the delay appears to have been attorney error in not realizing
 4
     that there was still time in which to file the appeal, and (4) there is no indication that defendant has
 5

 6   acted in bad faith. Although the third factor does not necessarily support an extension, the other

 7   three factors do, and the Court will exercise its discretion to grant the requested extension of

 8   time. See Pincay v. Andrews, 389 F.3d 853 (9th Cir. 2004).
 9

10
            Defendant’s motion is therefore GRANTED. Because plaintiff’s opening brief on appeal is
11
     due on March 4, 2020, defendant shall file his notice of cross-appeal no later than March 2, 2020.
12

13

14          Dated this 20th day of February, 2020.
15                                               A
16
                                                 Robert S. Lasnik
                                                 United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28   ORDER EXTENDING TIME - 2
